TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00570-CV


In re Michael W. Jewell




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N

Michael W. Jewell petitions this Court for a writ of mandamus ordering the judge of
the 126th District Court of Travis County to act on motions filed in cause number GN500303, which
is pending in that court.  Jewell states that the petition was filed in January 2005, citation was served
in February 2005, and a motion to dismiss was filed in July 2006.  Jewell complains that the district
court has taken no action in this matter, but he does not offer documentary support for this complaint
or allege that he has ever sought a hearing.
The petition for writ of mandamus is denied without prejudice to refile.


				__________________________________________
				G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Filed:   January 18, 2008